The instant action seeks damages for personal injuries allegedly suffered by plaintiff when she slipped and fell on a patch of ice on the southbound platform of defendant New York City Transit Authority’s Morris Park station. It is plaintiff’s contention that defendants negligently permitted snow to *466accumulate and negligently failed to salt or sand the area in question. In that regard, plaintiff served defendant Authority with a set of interrogatories consisting of 41 detailed questions, which defendant thereafter moved to vacate. An examination of these interrogatories demonstrates that there is merit to defendant’s claim of overbroadness. Although some of the interrogatories request relevant and necessary information, many of the demands are indeed unduly burdensome and vexatious, as well as being duplicative. As this court stated in Woodmere Academy v Steinberg (51 AD2d 514, 515), the "relatively simple issues presented in this action do not warrant the unduly prolix, vexatious and unreasonably oppressive set of interrogatories propounded * * * The remedy, under such circumstances, is vacatur of the entire demand rather than successive prunings by the court.” (See also, Metzger v Brockman, 92 AD2d 499.) Concur — Murphy, P. J., Kupferman, Milonas, Rosenberger and Ellerin, JJ.